Case 1:18-mc-00184-UNA Document 1-1 Filed 12/10/18 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

RECORDING INDUSTRY ASSOCIATION Case Number:

OF AMERICA, INC.
Plaintiff, DECLARATION OF MARK McDEVITT
IN SUPPORT OF ISSUANCE OF

sUBPoENA PURSUANT To 17 U.S.C §
512(h)

vs.
FACEBOOK, INC.

Defendant.

 

I, MARK McDEVITT, the undersigned, declare that:

1. l am a Vice President, Online Anti-Piracy for the Recording Industry Association of
America, Inc. (RIAA). The RIAA is a trade association whose member companies create,
manufacture or distribute sound recordings The RIAA is authorized to act on its member
companies’ behalf on matters involving the infringement of their copyrighted video and sound
recordings.

2. The RIAA is requesting the attached proposed subpoena that would order Facebook, Inc.
to disclose the identity, including name, physical address, IP address, telephone number, e-mail
address, payment information, account updates and account history of the user operating the
following website:

https://www.facebook.com/peggotv/photos/a.1949056485109940/2063427943672793

3. The purpose for which this subpoena is sought is to obtain the identity of the individual
assigned to this website who has induced the infringement of, and has directly engaged in the
infringement of, our members’ copyrighted sound recordings without their authorization This
information will only be used for the purposes of protecting the rights granted to our members,
the sound recording copyright owner, under Title II of the Digital Millennium Copyright Act.

Case 1:18-mc-00184-UNA Document 1-1 Filed 12/10/18 Page 2 of 2

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge, information or belief.

Executed at Washington, District of Columbia, on December 10, 2018.

M (/j/Lp\f_,,

Mark McDevitt

 

